                                       UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY

                                       MAGISTRATE’S COURTROOM MINUTES

UNITED STATES OF AMERICA                            :   MAGISTRATE JUDGE:      KATHARINE S. HAYDEN
                                                    :
              v.                                        MAGISTRATE NO.:          Click here to enter text.
                                                    :
                                                    :   DATE OF PROCEEDINGS:     Click here to enter text.
MEDGYNE ANGLADE
                                                    :
                                                    :   DATE OF ARREST:     Click here to enter text.
                                                    :
PROCEEDINGS:          Click here to enter text.

(   ) COMPLAINT                                         ( ) TEMPORARY COMMITMENT
(   ) ADVISED OF RIGHTS                                 ( ) CONSENT TO DETENTION WITH RIGHT TO MAKE A
(   ) WAIVER OF COUNSEL                                     BAIL APPLICATION AT A LATER TIME
(   ) APPT. OF COUNSEL:    AFPD       CJA               ( ) BAIL DENIED - DEFENDANT REMANDED TO CUSTODY
(   ) WAIVER OF HRG.:      PRELIM     REMOVAL           ( ) BAIL SET:
(   ) CONSENT TO MAGISTRATE'S JURISDICTION                     ( ) UNSECURED BOND
(   ) PLEA ENTERED:      GUILTY    NOT GUILTY                  ( ) SURETYBOND SECURED BYCASH / PROPERTY
(   ) PLEA AGREEMENT                                    ( ) TRAVEL RESTRICTED
(   ) RULE 11 FORM                                      ( ) REPORT TO PRETRIAL SERVICES
(   ) FINANCIAL AFFIDAVIT EXECUTED                      ( ) DRUGTESTINGAND/OR TREATMENT
(   ) OTHER                                             ( ) MENTAL HEALTH TESTING AND/OR TREATMENT
                                                        ( ) SURRENDER &/OR OBTAIN NO PASSPORT
                                                        ( ) SEE ORDER SETTINGCONDITIONS OF RELEASE FOR
                                                            ADDITIONAL CONDITIONS

HEARING(S) SET FOR:

(   ) PRELIMINARY/ REMOVAL HRG.                           DATE:
(   ) DETENTION / BAIL HRG.                               DATE:
(   ) TRIAL:    COURT       JURY                          DATE:
(   ) SENTENCING                                          DATE:
(   ) OTHER:                                              DATE:




APPEARANCES:

AUSA               Click here to enter text.

DEFT. COUNSEL       Click here to enter text.

PROBATION

INTERPRETER
        1.      Language: (                     )


Time                          Commenced:
Time Terminated:
CD No:


                                                                               DEPUTY CLERK
                                            UNITED STATES DISTRICT COURT
                                               DISTRICT OF NEW JERSEY
                                            M INUTES OF PROCEEDINGS


NEWARK                                                                         Click here to enter text.
OFFICE                                                                       DATE OF PROCEEDINGS

MAGISTRATE JUDGE
DEPUTY CLERK:


TITLE OF CASE:                                                              Click here to enter text.

    US v. MEDGYNE ANGLADE




APPEARANCES:

      Click here to enter text., for Govt
      Click here to enter text., for defendant




NATURE OF PROCEEDING:                   Click here to enter text.

       Defendant appeared before Mag. Judge
        Defendant informed of his rights, penalties and charges Defendant
       violated conditions of supervised release.




 Commenced:
 Adjourned:
 Tape/Index #:




                                                                                       Deputy Clerk
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY



                                              :
UNITED STATES OF AMERICA
                                              :               DISTRICT # 15-cr-355(KSH)
                                                              MAGISTRATE # 19-8036
                                              :
      v.
                                              :                       ORDER

MEDGYNE ANGLADE                               :




       The financial inability of the defendant to retain counsel having been established by the Court,

and the defendant not having waived the appointment of counsel,

               It is on the 5th day o f   February, 2019,

       ORDERED that Patrick McMahon from the Office of the Federal Public Defender for the District of

New Jersey is hereby appointed to represent said defendant in the cause until further order of the Court.




                                                      KATHARINE S. HAYDEN
                                                      United States Magistrate Judge
                           UNITED STATES DISTRICT COURT

                              DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA        :

                                       :       NO.          Click here to enter text.

        V.                          :

                                       :        NOTICE OF ATTORNEY APPEARANCE
MEDGYNE ANGLADE
                                       :



SIR:

                 YOU   ARE    HEREBY NOTIFIED         THAT       I     APPEAR     FOR

          MEDGYNE ANGLADE ,      THE       DEFENDANT IN THE ABOVE-ENTITLED MATTER.




                                    DATE:            Click here to enter text.
                              SIGNATURE:

                                    NAME:             Click here to enter text.
                                                      (Please Print)
                              FIRM NAME:

                                 ADDRESS:



                    TELEPHONE NUMBER:
                                                                                        Date
  CJA 23
(Rev. 11/11)
                                                                 FINANCIAL AFFIDAVIT
                                   IN SUPPORT OF REQUEST FOR ATTORNEY, EXPERT, OR OTHER SERVICES WITHOUT PAYMENT OF FEE
     IN THE UNITED STATES                ’ DISTRICT COURT              ’ COURT OF APPEALS              ’ OTHER (Specify below)
IN THE CASE OF                                                                                                                                      LOCATION NUMBER
                                                                      FOR
                             v.
                                                                      AT



  PERSON REPRESENTED (Show your full name)                                                             1   ’   Defendant - Adult                     DOCKET NUMBERS
                                                                                                                                                  Magistrate Judge
                                                                                                       2   ’   Defendant - Juvenile
                                                                                                       3   ’   Appellant
                                                                                                                                                  District Court
                                                                                                       4   ’   Probation Violator
                                                                                                       5   ’   Supervised Release Violator
                                                                                                       5   ’   Habeas Petitioner                  Court of Appeals
  CHARGE/OFFENSE (describe if applicable & check boxÿ)                ’    Felony                      7   ’   2255 Petitioner
                                                                      ’    Misdemeanor                 8   ’   Material Witness
                                                                                                       9   ’   Other (Specify)


                                                     ANSWERS TO QUESTIONS REGARDING ABILITY TO PAY

                                  Are you now employed?               ’ Yes      ’ No       ’ Self-Employed
                                  Name and address of employer:
                                       IF YES, how much do you                                   IF NO, give month and year of last employment?
                                              earn per month? $                                            How much did you earn per month? $
                EMPLOY-
                MENT    If married, is your spouse employed?                     ’ Yes      ’ No
                                                                                                                     If you are a minor under age 21,
                                    IF YES, how much does your                                             what is the approximate monthly income
                                       spouse earn per month? $                                                  of your parent(s) or guardian(s)? $

                                  Have you received within the past 12 months any income from a business, profession or other form of self-employment, or in the
INCOME
   &
                                  form of rent payments, interest, dividends, retirement or annuity payments, or other sources?        ’ Yes ’ No
 ASSETS         OTHER                                                         RECEIVED                                              SOURCES
                INCOME                   IF YES, give the amount      $
                                          received and identify the   $
                                                           sources    $

                CASH              Do you have any cash on hand or money in savings or checking accounts?         ’ Yes ’ No IF YES, total amount? $

                                  Do you own any real estate, stocks, bonds, notes, automobiles, or other valuable property (excluding ordinary household furnishings
                                  and clothing)? ’ Yes ’ No
                                                                                VALUE                                            DESCRIPTION
                PROP-                     IF YES, give value and $
                ERTY                          description for each $
                                                                       $
                                                                       $

                                                         MARITAL STATUS                                List persons you actually support and your relationship to them
                                                         Single                            Total
                       DEPENDENTS                        Married                           No. of
                                                         Widowed                         Dependents
 OBLIGATIONS                                             Separated or Divorced
      &                                                                                                                                                        MONTHLY
    DEBTS                                                                    DESCRIPTION                                       TOTAL DEBT                      PAYMENT
                       DEBTS &
                       MONTHLY BILLS                                                                                   $                                $
                       (Rent, utilities, loans,                                                                        $                                $
                       charge accounts, etc.)                                                                          $                                $
                                                                                                                       $                                $

I certify under penalty of perjury that the foregoing is true and correct.



                                     SIGNATURE OF DEFENDANT                                                                                       Date
                                        (OR PERSON REPRESENTED)
 OCJA 20 APPOINTMENT OF AND AUTHORITY TO PAY COURT-APPOINTED COUNSEL (Rev. 12/03)
1. CIR./DIST./ DIV. CODE   2. PERSON REPRESENTED                                                                                           VOUCHER NUMBER
                                                    Click here to enter text.
3. MAG. DKT./DEF. NUMBER                                       4. DIST. DKT./DEF. NUMBER                       5. APPEALS DKT./DEF. NUMBER                        6. OTHER DKT. NUMBER
Click here to enter text.
7. IN CASE/MATTER OF (Case Name)                               8. PAYMENT CATEGORY                             9. TYPE PERSON REPRESENTED                         10. REPRESENTATION TYPE
                                                               GFelony                  GPetty Offense         G Adult Defendant            G Appellant               (See Instructions)
                                                               GMisdemeanor             GOther                 G Juvenile Defendant        G Appellee G
                                                               GAppeal                                         Other
11. OFFENSE(S) CHARGED (Cite U.S. Code, Title & Section) If more than one offense, list (up to five) major offenses charged, according to severity of offense.
                      Click here to enter text. Click here to enter text.-Click here to enter text.

12. ATTORNEY’S NAME (First Name, M.I., Last Name, including any suffix),                                       13. COURT ORDER
    AND MAILING ADDRESS                                                                                         G O Appointing Counsel                            G C Co-Counsel
Click here to enter text.                                                                                       G F Subs For Federal Defender                     G R Subs For Retained Attorney
                                                                                                                G P Subs For Panel Attorney                       G Y Standby Counsel
                                                                                                               Prior Attorney’s Name:
                                                                                                                  Appointment Dates:
                                                                                                               G Because the above-named person represented has testified under oath or has otherwise
             Telephone Number :                                                                                satisfied this Court that he or she (1) is financially unable to employ counsel and (2) does not
                                                                                                               wish to waive counsel, and because the interests of justice so require, the attorney whose
14. NAME AND MAILING ADDRESS OF LAW FIRM (Only provide per instructions)                                       name appears in Item 12 is appointed to represent this person in this case, OR
                                                                                                                G Other (See Instructions)

                                                                                                                                     Signature of Presiding Judge or By Order of the Court

                                                                                                                Click here to enter text.
                                                                                                                               Date of Order                                Nunc Pro Tunc Date
                                                                                                               Repayment or partial repayment ordered from the person represented for this service at time
                                                                                                               appointment.         G YES       G NO
                                     CLAIM FOR SERVICES AND EXPENSES                                                                                     FOR COURT USE ONLY
                                                                                                                        TOTAL                MATH/TECH.              MATH/TECH.
                                                                                              HOURS                                                                                          ADDITIONAL
                 CATEGORIES (Attach itemization of services with dates)                                                AMOUNT                ADJUSTED                ADJUSTED
                                                                                             CLAIMED                                                                                           REVIEW
                                                                                                                       CLAIMED                 HOURS                  AMOUNT
15.              a. Arraignment and/or Plea                                                                                     0.00                                            0.00
                 b. Bail and Detention Hearings                                                                                 0.00                                            0.00
                 c. Motion Hearings                                                                                             0.00                                            0.00
                 d. Trial                                                                                                       0.00                                            0.00
  In Court




                 e. Sentencing Hearings                                                                                         0.00                                            0.00
                 f. Revocation Hearings                                                                                         0.00                                            0.00
                 g. Appeals Court                                                                                               0.00                                            0.00
                 h. Other (Specify on additional sheets)                                                                        0.00                                            0.00
                 (RATE PER HOUR = $                                  )   TOTALS:                        0.00                    0.00                    0.00                    0.00
16.              a. Interviews and Conferences                                                                                  0.00                                            0.00
                 b.   Obtaining and reviewing records                                                                           0.00                                            0.00
  Out of Court




                 c.   Legal research and brief writing                                                                          0.00                                            0.00
                 d.   Travel time                                                                                               0.00                                            0.00
                 e.   Investigative and other work (Specify on additional sheets)                                               0.00                                            0.00
                 (RATE PER HOUR = $                                ) TOTALS:                            0.00                    0.00                    0.00                    0.00
17.              Travel Expenses (lodging, parking, meals, mileage, etc.)
18.              Other Expenses (other than expert, transcripts, etc.)
GRAND TOTALS (CLAIMED AND ADJUSTED):                                                                                            0.00                                            0.00
19. CERTIFICATION OF ATTORNEY/PAYEE FOR THE PERIOD OF SERVICE                                                   20. APPOINTMENT TERMINATION DATE                              21. CASE DISPOSITION
                                                                                                                    IF OTHER THAN CASE COMPLETION
           FROM:                                                   TO:
22. CLAIM STATUS                               G Final Payment               G Interim Payment Number                                            G Supplemental Payment
             Have you previously applied to the court for compensation and/or reimbursement for this      G YES       G NO             If yes, were you paid?    G YES G NO
             Other than from the Court, have you, or to your knowledge has anyone else, received payment (compensation or anything of value) from any other source in connection with this
             representation? G YES         G NO             If yes, give details on additional sheets.
             I swear or affirm the truth or correctness of the above statements.
             Signature of Attorney                                                                                                                    Date
                                                                     APPROVED FOR PAYMENT — COURT USE ONLY
23. IN COURT COMP.                                24. OUT OF COURT COMP.            25. TRAVEL EXPENSES                26. OTHER EXPENSES                         27. TOTAL AMT. APPR./CERT.
                                                                                                                                                                  $0.00
28. SIGNATURE OF THE PRESIDING JUDGE                                                                                   DATE                                       28a. JUDGE CODE

29. IN COURT COMP.                                30. OUT OF COURT COMP.            31. TRAVEL EXPENSES                32. OTHER EXPENSES                         33. TOTAL AMT. APPROVED
                                                                                                                                                                  $0.00
34. SIGNATURE OF CHIEF JUDGE, COURT OF APPEALS (OR DELEGATE) Payment approved                                          DATE                                       34a. JUDGE CODE
    in excess of the statutory threshold amount.
AO 468 (Rev. 04/15) Waiver of a Preliminary Hearing


                                        UNITED STATES DISTRICT COURT
                                                         for the District of New Jersey
                                                      __________ District of __________

                   United States of America                             )
                                   v.                                   )
                                                                        )     Case No. Click here to enter text.
             MEDGYNE ANGLADE
                                                                        )
                              Defendant                                 )


                                               WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5.1, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5.1 or Fed. R. Crim. P. 32.1.



Date:
                                                                                               Defendant’s signature



                                                                                          Signature of defendant’s attorney



                                                                              Printed name and bar number of defendant’s attorney




                                                                                          Address of defendant’s attorney



                                                                                            E-mail address of defendant’s attorney



                                                                                   Telephone number of defendant’s attorney



                                                                                      FAX number of defendant’s attorney
                                        UNITED STATES DISTRICT COURT
                              For the                                District of                                   New Jersey

                     United States of America
                                                                                        ORDER SETTING CONDITIONS
                      v.                                                                       OF RELEASE
             MEDGYNE ANGLADE
                                                                                        Case Number: Click here to enter text.
                            Defendant


     IT IS ORDERED on this Click here to enter text. day of Click here to enter text., 2015 that the release of the defendant is
     subject to the following conditions:
         (1) The defendant must not violate any federal, state or local law while on release.
         (2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
              42 U.S.C. § 14135a.
         (3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
              any change in address and/or telephone number.
         (4) The defendant must appear in court as required and must surrender to serve any sentence imposed.

                                                               Release on Bond

Bail be fixed at $                              and the defendant shall be released upon:

       ( ) Executing an unsecured appearance bond ( ) with co-signor(s)                                                    ;
       ( ) Executing a secured appearance bond ( ) with co-signor(s)                                                         , and ( )
           depositing in cash in the registry of the Court     % of the bail fixed; and/or ( ) execute an agreement to
           forfeit designated property located at                                                            . Local Criminal Rule
           46.1(d)(3) waived/not waived by the Court.
       ( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu
           thereof;

                                                      Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the
safety of other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed
below:

IT IS FURTHER ORDERED that, in addition to the above, the following conditions are imposed:
      ( ) Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement
           personnel, including but not limited to, any arrest, questioning or traffic stop.
      ( ) The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
           witness, victim, or informant; not retaliate against any witness, victim or informant in this case.
      ( ) The defendant shall be released into the third party custody of

               who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to
               assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately
               in the event the defendant violates any conditions of release or disappears.


                 Custodian Signature:                                           Date:


                                                                                                                                        P AGE 1 OF 3
( ) The defendant’s travel is restricted to ( ) New Jersey ( ) Other
                                                                      ( ) unless approved by Pretrial Services (PTS).
( ) Surrender all passports and travel documents to PTS. Do not apply for new travel documents.
( ) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tampering with substance
     abuse testing procedures/equipment.
( ) Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in
     which the defendant resides shall be removed by                      and verification provided to PTS.
( ) Mental health testing/treatment as directed by PTS.
( ) Abstain from the use of alcohol.
( ) Maintain current residence or a residence approved by PTS.
( ) Maintain or actively seek employment and/or commence an education program.
( ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.
( ) Have no contact with the following individuals:
( ) Defendant is to participate in one of the following home confinement program components and abide by all the
     requirements of the program which ( ) will or ( ) will not include electronic monitoring or other location
     verification system. You shall pay all or part of the cost of the program based upon your ability to pay as
     determined by the pretrial services office or supervising officer.
      ( ) (i) Curfew. You are restricted to your residence every day (               ) from          to         , or ( ) as
                   directed by the pretrial services office or supervising officer; or
      ( ) (ii) Home Detention. You are restricted to your residence at all times except for the following:
                   education; religious services; medical, substance abuse, or mental health treatment; attorney
                   visits; court appearances; court-ordered obligations; or other activities pre-approved by the
                   pretrial services office or supervising officer. Additionally, employment ( ) is permitted ( ) is
                   not permitted.
      ( ) (iii) Home Incarceration. You are restricted to your residence under 24 hour lock-down except
                   for medical necessities and court appearances, or other activities specifically approved by the
                   court.
 ( ) Defendant is subject to the following computer/internet restrictions which may include manual inspection
      and/or the installation of computer monitoring software, as deemed appropriate by Pretrial Services. The
      defendant shall pay all or part of the cost of the monitoring software based upon their ability to pay, as
      determined by the pretrial services office or supervising officer.
      ( ) (i) No Computers - defendant is prohibited from possession and/or use of computers or
             connected devices.
      ( ) (ii) Computer - No Internet Access: defendant is permitted use of computers or connected                  devices,
             but is not permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging,
             etc);
      ( ) (iii) Computer With Internet Access: defendant is permitted use of computers or connected devices, and
                    is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging,
                    etc.) for legitimate and necessary purposes pre-approved by Pretrial
                    Services at [ ] home [ ] for employment purposes.
      ( ) (iv) Consent of Other Residents -by consent of other residents in the home, any computers in the home utilized
                    by other residents shall be approved by Pretrial Services, password protected by a third party custodian
                    approved by Pretrial Services, and subject to inspection for compliance by Pretrial Services.

   (   ) Other:

   (   ) Other:

  (    ) Other:




                                                                                                                     Page 2 of 3
                                            ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:
                             Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for
your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court
and could result in imprisonment, a fine, or both.
             While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than
ten years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This
sentence will be consecutive (i.e., in addition to) to any other sentence you receive.
             It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate
or attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
             If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
                 (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you
                       will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;
                 (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will
                       be fined not more than $250,000 or imprisoned for not more than five years, or both;
                 (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                 (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                 A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you
receive. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

                I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey
all conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and
sanctions set forth above.


                                                                                 Defendant’s Signature


                                                                                     City and State
                                             Directions to the United States Marshal

   ( ) The defendant is ORDERED released after processing.
   ( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or
        judge that the defendant has posted bond and/or complied with all other conditions for release. If still in
        custody, the defendant must be produced before the appropriate judge at the time and place specified.



  Date:         Click here to enter text.
                                                                               Judicial Officer’s Signature


                                                                                Printed name and title

  (REV. 4/09)                                                                                            P AGE 3 OF 3
AO 98 (Rev. 12/11) Appearance Bond



                                          UNITED STATES DISTRICT COURT
                                                                     for the
                                                        DistrictDistrict
                                                   __________    of NewofJersey
                                                                          __________
                   United States of America                              )
                                     v.                                  )
                                                                         )       Case No. Click here to enter text.
MEDGYNE ANGLADE                                                          )
                              Defendant                                  )


                                                           APPEARANCE BOND

                                                          Defendant’s Agreement
I, MEDGYNE ANGLADE                                              (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
             ( X )       to appear for court proceedings;
             ( X )       if convicted, to surrender to serve a sentence that the court may impose; or
             (     )     to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(     ) (1) This is a personal recognizance bond.


(     ) (2) This is an unsecured bond of $                                                    .

(     ) (3) This is a secured bond of $                                               , secured by:

        (      ) (a) $                               , in cash deposited with the court.

        (      ) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including claims on it – such as a lien, mortgage, or loan – and attach proof of
                  ownership and value):


                                                                                                                                          .
                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (      ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):


                                                                                                                                          .

                                                    Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
                                                                                                                               Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                           Declarations

Ownership of the Property. I, the defendant – and each surety – declare under penalty of perjury that:
          (1)       all owners of the property securing this appearance bond are included on the bond;
          (2)       the property is not subject to claims, except as described above; and
          (3)       I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
                    while this appearance bond is in effect.
Acceptance. I, the defendant – and each surety – have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.




I, the defendant – and each surety – declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)


Date:
                                                                                            Defendant’s signature




                Surety/property owner – printed name                              Surety/property owner – signature and date



                Surety/property owner – printed name                              Surety/property owner – signature and date



                Surety/property owner – printed name               Surety/property owner – signature and date




                                                                   CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk


Approved.

Date:
                                                                                              Judge’s signature
AO 92                                                                COMMITMENT
(Rev. 6/83)
        United States District Court                                        DISTRICT
                                                                                            New Jersey
                     UNITED STATES OF AMERICA                               DOCKET NO.
                                V.


                       MEDGYNE ANGLADE
                                                                            MAGISTRATE CASE NO.
                                                                                              Click here to enter text.


  The above named defendant was arrested upon the complaint of

  charging a violation of     Click here to enter text. USC § Click here to enter text.

  DISTRICT OF OFFENSE                                                                                        DATE OF OFFENSE
                                 New Jersey
  DESCRIPTION OF CHARGES:



  Click here to enter text.




  BOND IS FIXED AT
  $                         Detained



                  TO: THE UNITED STATES MARSHAL

                        You are hereby commanded to take the custody of the above named defendant and to
                   commit that defendant with a certified copy of this commitment to the custodian of a place
                   of confinement approved by the Attorney General of the United States where the defendant
                   shall be received and safely kept until discharged in due course of law.



                            Click here to enter text.
                             Date                                       United States Judge or Magistrate



                                                                   RETURN


  This commitment was received and executed as follows:


  DATE COMMITMENT ORDER                      PLACE OF COMMITMENT                                           DATE DEFENDANT COMMITTED
RECEIVED



  DATE                  UNITED STATES MARSHAL                                          (BY) DEPUTY MARSHAL
  �AO 100 (Rev. 7/93) Agreement to Forfeit Property


                                            UNITED STATES DISTRICT COURT
            For the           _______________________ DISTRICT OF                                                     New Jersey_________

            UNITED STATES OF AMERICA
                       V.                                                AGREEMENT TO FORFEIT PROPERTY
              MEDGYNE ANGLADE
                                                                         CASE                    Click here to enter text.
                            Defendant


  I/we, the undersigned, acknowledge pursuant to 18 U.S.C. §3142(c) (1) (B) (xi) in consideration of the release of the
defendant that I/we and my/our personal representatives jointly and severally agree to forfeit to the United States of America
the following property:




  and there has been posted with the court the following indicia of my/our ownership of the property:


  I/we further declare under penalty of perjury that I am/we are the sole owner(s) of the property described above and that
the property described above is not subject to any lien, encumbrance, or claim of right or ownership except my/our own, that
imposed by this agreement, and those listed below:




  and that I/we will not alienate, further encumber, or otherwise willfully impair the value of my/our interest in the
  The conditions of this agreement are that the defendant                                              MEDGYNE ANGLADE
                                                                                                           (Name)
  is to appear before this court and at such other places as the defendant may be required to appear, in accordance with
any and all orders and directions relating to the defendant’s appearance in this case, including appearance for violation
of a condition of defendant’s release as may be ordered or notified by this court or any other United States Court to
which the defendant may be held to answer or the cause transferred. The defendant is to abide by any judgment entered
in such matter by surrendering to serve any sentence imposed and obeying any order or direction in connection with
such judgment.
  It is agreed and understood that this is a continuing agreement (including any proceedings on appeal or review) which
shall continue until such time as the undersigned are exonerated.
  If the defendant appears as ordered or notified and otherwise obeys and performs the foregoing conditions of this
agreement, then this agreement is to be void, but if the defendant fails to obey or perform any of these conditions, the
property described in this agreement shall immediately be forfeited to the United States. Forfeiture under this agreement
for any breach of its conditions may be declared by any United States District Court having cognizance of the above
entitled matter at the time of such breach, and if the property is forfeited and if the forfeiture is not set aside or remitted,
judgment may be entered upon motion in such United States District Court against each debtor jointly and severally for
forfeiture of the property together with interest and costs, and execution may be issued and the property secured as
provided by the Federal Rules of Criminal Procedure and any other laws of the United States of America.
  This agreement is signed on Click here to enter text.              a                  USDC, Newark, NJ
                                                       (Date)                 (Place)
  Defendant                                                         Address
  Owner(s)/                                                         Address
  Obligor(s)                                                        Address
                                                                    Address
                                         Signed and acknowledged before me on
                                                                                                             (Date)


                                                                                                       (Judicial Officer/Clerk)
  Approved:
                                               (Judicial Officer)
AO 472 (Rev. 09/08) Detention Order Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                       For the District of New Jersey
                                                    __________ District of __________

          United States of America                                       )
                     v.                                                  )
  MEDGYNE ANGLADE                                                        ) Case No. Click here to enter text.
                                                                         )
                             Defendant                                   )

                                                DETENTION ORDER PENDING TRIAL

         After conducting a detention hearing under the Bail Reform Act, 18 U.S.C. § 3142(f), I conclude that these facts
require that the defendant be detained pending trial.
                                               Part I—Findings of Fact
 G (1) The defendant is charged with an offense described in 18 U.S.C. § 3142(f)(1) and has previously been convicted
           of     G a federal offense          G a state or local offense that would have been a federal offense if federal
             jurisdiction had existed - that is
                G a crime of violence as defined in 18 U.S.C. § 3156(a)(4)or an offense listed in 18 U.S.C. § 2332b(g)(5)
                   for which the prison term is 10 years or more.

                G an offense for which the maximum sentence is death or life imprisonment.
                G an offense for which a maximum prison term of ten years or more is prescribed in
                                                                                                                              .*
                G a felony committed after the defendant had been convicted of two or more prior federal offenses
                   described in 18 U.S.C. § 3142(f)(1)(A)-(C), or comparable state or local offenses:

                G any felony that is not a crime of violence but involves:
                    G a minor victim
                    G the possession or use of a firearm or destructive device or any other dangerous weapon
                    G a failure to register under 18 U.S.C. § 2250
G (2)        The offense described in finding (1) was committed while the defendant was on release pending trial for a
             federal, state release or local offense.

G (3)        A period of less than five years has elapsed since the              G date of conviction          G the defendant’s release
             from prison for the offense described in finding (1).
G (4)        Findings Nos. (1), (2) and (3) establish a rebuttable presumption that no condition will reasonably assure the safety
             of another person or the community. I further find that the defendant has not rebutted this presumption.

                                                         Alternative Findings (A)
G (1)        There is probable cause to believe that the defendant has committed an offense
                G for which a maximum prison term of ten years or more is prescribed in                                                .
                G under 18 U.S.C. § 924(c).

         *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
         (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                          Page 1 of 2
AO 472 (Rev. 09/08) Detention Order Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                       for the District of New Jersey
                                                    __________ District of __________

G (2)        The defendant has not rebutted the presumption established by finding 1 that no condition will reasonably assure
             the defendant’s appearance and the safety of the community.

                                                         Alternative Findings (B)
G (1)        There is a serious risk that the defendant will not appear.
G (2)        There is a serious risk that the defendant will endanger the safety of another person or the community.




                                     Part II— Statement of the Reasons for Detention
         I find that the testimony and information submitted at the detention hearing establishes by                      G clear and
convincing evidence           G a preponderance of the evidence that




                                                Part III—Directions Regarding Detention
         The defendant is committed to the custody of the Attorney General or a designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or held in custody
pending appeal. The defendant must be afforded a reasonable opportunity to consult privately with defense counsel. On
order of United States Court or on request of an attorney for the Government, the person in charge of the corrections facility
must deliver the defendant to the United States marshal for a court appearance.


Date:
                                                                                              Judge’s Signature



                                                                                               Name and Title




         *Insert as applicable: (a) Controlled Substances Act (21 U.S.C. § 801 et seq.); (b) Controlled Substances Import and Export Act
         (21 U.S.C. § 951 et seq.); or (c) Section 1 of Act of Sept. 15, 1980 (21 U.S.C. § 955a).                                          Page 2 of 2
